Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Andres US2014/0342201.

	Per claim 1 Andres teaches a cooling assembly (100, see fig.2b; [0025]) comprising: a housing (110, see fig.1-2b; [0025]) comprising a body (see fig.2b) and an interior compartment (114 & 116, see fig.2b; [0026]) having a basin region (see fig.2b, “portion that contains fluid 130”); an electronic component (118) disposed within the 
	Per claim 2 Andres teaches the cooling assembly of Claim 1, wherein the cover component (124) is substantially impermeable to the dielectric coolant in the liquid state (see fig.1, “Examiner note: the cover component 124 as shown in figure 1 is the same component used in fig.2b. The cover component in fig.1 is shown to be impermeable to the dielectric coolant when in the closed configuration”)
	Per claim 4 Andres teaches the cooling assembly of Claim 1, wherein the cover component is configured to direct a flow of the dielectric coolant in the liquid state to the port (see fig.2b).  
	Per claim 5 Andres teaches the cooling assembly of Claim 1, further comprising a plurality of protrusions (112, see fig.2b) disposed in the direction with respect to the cover component (see fig.2b, “upward direction”), the plurality of protrusions extending .  
Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Andres US2014/0342201 in view of Campbell et al. US2013/0105120.

	Per claim 6 Andres teaches the cooling assembly of Claim 5, 
	Andres does not explicitly wherein the plurality of protrusions includes a first portion extending from the body into the interior compartment and a second portion extending from the body to the exterior of the housing. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of protrusions include a first portion extending from the body into the interior compartment and second portion extending from the body to the exterior of the housing as taught by Campbell et al. in the cooling assembly of Andres, because it ensures effective thermal dissipation of heat from the coolant to the external environment, thus ensuring proper cooling of the heat generating component. 

Claim(s) 8 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Andres US2014/0342201 in view of Shelnutt et al. US2014/0216686.

	Per claim 8 Andres teaches the cooling assembly of Claim 1, 
	Andres does not explicitly teach wherein, when substantially all of the dielectric coolant is in the liquid state, the electronic component is fully submerged in the dielectric coolant and the cover component is outside of the dielectric coolant.  
	Shelnutt however discloses wherein, when substantially all of the dielectric coolant is in the liquid state (see fig.5), the electronic component (300) is fully submerged in the dielectric coolant (412) and the cover component (440) is outside of the dielectric coolant (see fig.5).

	Per claim 16 Andres teaches the cooling assembly of Claim 1, 
	Andres does not explicitly teach wherein the dielectric coolant has a boiling point of greater than or equal to about -40°C to less than or equal to about 200°C.  
	Shelnutt et al. however discloses wherein the dielectric coolant (412, see fig.5) has a boiling point of greater than or equal to about -40°C to less than or equal to about 200°C ([0081], “49.degrees is within the range”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a dielectric coolant with a boiling point of 49.degrees as taught by Shelnutt et al., because it ensure that the right temperature of coolant to effectively and efficiently cool the heat producing component is used.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Andres US2014/0342201.
	
	Per claim 9 Andres discloses substantially all the limitations of the claim(s) of the cooling assembly of Claim 1, except for wherein the port has a dimension of greater than or equal to about 1 mm to less than or equal to about 2 mm.  
In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Andres US2014/0342201 in view of Alissa et al. US2020/0305310.

	Per claim 14 Andres teaches the cooling assembly of Claim 1, 
	Andres does not explicitly teach further comprising an accumulator fluidly connected to the interior compartment, the accumulator being configured to contain a portion of the dielectric coolant in the liquid state.  
	Alissa et al. however discloses an accumulator (141) fluidly connected to the interior compartment (see fig.5), the accumulator being configured to contain a portion of the dielectric coolant in the liquid state ([0040]-[0041]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an accumulator as taught by Alissa et al. in the cooling assembly of Andres, because it ensures that the right amount of dielectric fluid is contained within the enclosures, and excess fluid is contained in the accumulator, thus preventing overflowing of fluid past a set point within the enclosure.   
	Per claim 20 Andres teaches a cooling assembly (100, see fig.2b; [0025]) comprising: a housing (110, see fig.1-2b; [0025]) comprising a body (see fig.2b) and an interior compartment (114 & 116, see fig.2b; [0026]) having a basin region (see fig.2b, “portion that contains fluid 130”); an electronic component (118) disposed within the basin region (fig.2b); a dielectric coolant (130; [0026]) disposed within the basin region, the dielectric coolant being configured to undergo phase change between a liquid state and a gas state ([0031], line 9-23, see fig.2b), the dielectric coolant being in direct contact with the electronic component when the dielectric coolant is in the liquid state (see fig.2b); and 
	Andres does not explicitly teach an accumulator fluidly connected to the basin region, the accumulator being configured to contain a portion of the dielectric coolant in the liquid state.
	Alissa et al. however discloses an accumulator (141) fluidly connected to the basin region (see fig.5), the accumulator being configured to contain a portion of the dielectric coolant in the liquid state ([0040]-[0041]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an accumulator as taught by Alissa et al. in the cooling assembly of Andres, because it ensures that the right amount of dielectric fluid is contained within the enclosures, and excess fluid is contained in the accumulator, thus preventing overflowing of fluid past a set point within the enclosure.   

Claim(s) 15, 17 & 19 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Andres US2014/0342201 in view of Inaba et al. 	US2018/0246550.

	Per claim 15 Andres teaches the cooling assembly of Claim 1, 
	Andres does not explicitly teach further comprising a baffle disposed in the interior compartment, the baffle at least partially defining a sub-compartment in which the electronic component is disposed within the basin region.  
	Inaba et al. however discloses a baffle (13a-e & 14a-e; see fig.7-8; [0067]) disposed in the interior compartment (see fig.7-8), the baffle at least partially defining a sub-compartment in which the electronic component is disposed within the basin region (see fig.7-8; [0067]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a baffle as taught by Inaba et al. in the cooling assembly of Andres, because it ensures that the heat producing components are fully contained and submerged within each accommodating portions to ensure adequate fluid level and cooling of the individual heat producing components via the dielectric fluid.
	Per claim 17 Andres teaches a cooling assembly (100, see fig.2b; [0025]) comprising: a housing (110, see fig.1-2b; [0025]) comprising a body (see fig.2b) and an interior compartment (114 & 116, see fig.2b; [0026]) having a basin region (see fig.2b, “portion that contains fluid 130”); and a dielectric coolant (130; [0026]) disposed within the basin region (fig.2b), the dielectric coolant being configured to undergo phase change between a liquid state and a gas state ([0031], line 9-23, see fig.2b), the dielectric coolant being in direct contact with an electronic component when the dielectric coolant is in the liquid state (see fig.2b).  

	Inaba et al. however discloses a baffle (13a-e & 14a-e; see fig.7-8; [0067]) disposed in the interior compartment (see fig.7-8) and at least partially defining a sub-compartment; an electronic component disposed at least partially within the sub- compartment of the basin region (see fig.7-8; [0067]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a baffle as taught by Inaba et al. in the cooling assembly of Andres, because it ensures that the heat producing components are fully contained and submerged within each accommodating portions to ensure adequate fluid level and cooling of the heat producing components via the dielectric fluid.
	Per claim 19 Andres in view of Inaba et al. teaches cooling assembly of Claim 17, wherein, in the liquid state, substantially all of the dielectric coolant is disposed within the sub-compartment (see fig.1 & 7).  
	
Allowable Subject matter

3.	Claims 3, 7, 10-13, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	3. The cooling assembly of Claim 1, wherein at least a portion of a perimeter of the cover component is transversely spaced apart from the body to define the port.  

	10. The cooling assembly of Claim 1, wherein the cover component comprises a plurality of apertures configured to permit flow of the dielectric coolant through the plurality of apertures in the gas state and substantially prevent flow of the dielectric coolant through the plurality of apertures in the liquid state.  
	11. The cooling assembly of Claim 1, wherein the cover component comprises a body and a plurality of valves coupled to the body, the valves being configured to shift between an open configuration to permit flow of the dielectric coolant through the body and a closed configuration to prevent flow of dielectric coolant through the body.  
Claims 12-13, depends on claim 11 therefore allowable for the same reason.
	18. The cooling assembly of Claim 17, further comprising a cover component extending transversely though the interior compartment and coupled to the baffle, the cover component being disposed in a direction with respect to the basin region, the cover component at least partially defining a port in fluid communication with the basin region, wherein the cover component is configured to permit flow therethrough of the dielectric coolant in the gas state in at least the direction.  
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chiu et al. US2020/0323100 discloses a data center cooling system that includes a container that defines a first volume; an inner container that defines a second volume a liquid seal to fluidly isolate a liquid phase of a non-conductive coolant that fills at least a portion of the first and second volumes from an ambient environment.
	Hirai et al. US2018/0153058 discloses a cooling system and method of cooling electronic device.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A MATEY/Examiner, Art Unit 2835